Dear Ms. Whitty:
Our office is in receipt of your letter requesting an opinion of this office regarding whether the Sewerage District Board would be liable for property damage incurred as a result of the disconnection of a sewer system for non-payment of sewer system fees.
In your request you mentioned LSA-R.S. 33:3885 as giving your board the authority to disconnect a sewer system for non-payment of quarterly maintenance fees. This statute states:
R.S. 33:3885. Corporate status and powers
     Sewerage districts created under this Sub-part shall constitute public corporations, and as such shall have all powers of public corporations, including perpetual existence; the power to incur debt and contract obligations; sue and be sued; to have a corporate seal; to do and perform all acts in their corporate capacity and in their corporate names, which are necessary and proper for the purpose of constructing and maintaining sewers and sewerage disposal works within their territorial limits; and generally to perform any and all acts and duties necessary to carry out the objects and purposes of their creation. These sewerage districts may expropriate property for the purpose of acquiring rights of way for the laying and installing of sewers and sewerage disposal works, and may acquire machinery, tools and equipment, essential to the proper accomplishment of the purposes of their creation.
     Any sewerage district, through its governing authority, may by an ordinance or resolution establish, maintain and collect rates, charges, or connection charges for any service rendered by the sewerage district to be paid by the owner of each parcel of real estate, or building that is connected with and uses or is served by the sewerage system of the district, and may readjust such rates, charges or connection charges, from time to time. Rates or connection charges shall be sufficient in each year for the payment of the proper and reasonable expenses of operation, repair, replacement, and maintenance of the sewerage system and for the establishment of the necessary sinking fund for the payment of the principal and interest of any revenue producing public utility bonds which may have been issued and sold for the purpose of constructing, acquiring, extending or improving the sewerage system. The governing authority of the sewerage district shall adopt and enforce rules regulations and ordinances, exact penalties, and institute such actions at law as are within its corporate power, for the prompt collection of the respective rates or connection charges fixed for service rendered by the sewerage system. (Emphasis added.)
We have reviewed this statute and while we agree that it does give the board the authority to take action against persons who do not pay the quarterly maintenance fee on time, we do not feel that it gives the board the authority to disconnect the sewerage service.
We would like to direct you to LSA-R.S. 33:4169 which states in part:
     R.S. 33:4169. Collection contracts for sewerage service charges; access charges; enforcement procedures for delinquent charges
     A. (1) Any municipal corporation, parish, or sewerage district operating a sewerage system shall have power to execute a contract with any municipal corporation, parish, water district, or private water company operating a water system serving customers in the area served by said sewerage system, and any municipal corporation, parish, water district, or private water company is authorized and empowered to execute and enter into a contract with any municipal corporation, parish, or sewerage district providing sewerage service to customers of said municipal corporation, parish, water district, or private water company, which contract may contain such terms and privileges as may be agreed upon between the parties thereto pursuant to which service charges imposed for service rendered by the sewerage system will be collected for the municipal corporation, parish, or sewerage district by the municipal corporation, parish, water district, or private water company and which may include provisions for a procedure to enforce collection of sewer charges by an agreement to shut off the service of the supply of water to any premises delinquent in the payment of either its water charges or sewer charges.
     (2) Such municipal corporation, parish, or sewerage district may agree to supply any such municipal corporation, parish, water district, or private water company operating a water system with such indemnity bond or liability insurance as such municipal corporation, parish, water district, or private water company may consider necessary for its protection.
     B. (1) Any municipal corporation, parish, or water district operating a water system shall have the power to execute a contract with any municipal corporation, parish, sewerage district, or private sewerage company serving customers in the area served by said sewerage system, and any municipal corporation, parish, sewerage district, or private sewerage company is authorized and empowered to execute and enter into a contract with any municipal corporation, parish, or water district providing water service to the customers of said municipal corporation, parish, sewerage district, or private sewerage company, which contract may contain such terms and privileges as may be agreed upon between the parties thereto pursuant to which service charges imposed for service rendered by the municipal corporation, parish, sewerage district, or private sewerage company will be collected by the municipal corporation, parish, or water district and which may include provisions for a procedure to enforce collection of sewer charges by an agreement to shut off the services of the supply of water to any premises delinquent in the payment of either its water charges or sewer charges. (Emphasis added.)
This statute allows for the shutoff of the water supply to those persons who do not pay the quarterly maintenance fee as long as a contract for such is enacted. We have found no statute which allows for the disconnection of sewer lines based on non-payment by a customer.
Regarding liability, we must advise that disconnecting a sewer line without statutory authority may subject the Board and other acting parties to liability because such a disconnection would be done without the protection of statutory authority.
We have attached, for your convenience, Attorney General's Opinion Number 92-133 in which related issues are discussed.
In conclusion, a sewerage district board cannot disconnect the sewerage service for non-payment of quarterly maintenance fees. If the board does so, it may open itself to liability for any property damage caused as a result of the disconnection. However, water service may be disconnected for non-payment of sewerage bills if a contract enabling such has been enacted.
We hope the foregoing is helpful. Should you have any further questions, please contact us.
Sincerely,
                        RICHARD P. IEYOUB ATTORNEY GENERAL
                        By: ___________________________ J. RICHARD WILLIAMS Assistant Attorney General
RPI/JRW/dff Enclosure